

114 HR 5905 IH: POSSE Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5905IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Weber of Texas (for himself, Mr. Gosar, Mr. Sessions, Mr. Gohmert, Mr. Loudermilk, Mr. Grothman, Mr. Flores, Mr. Neugebauer, Mr. Babin, Mr. Smith of Texas, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require full staffing at certain U.S. Border Patrol sectors, amend the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 to provide for
			 double-layered fencing along the entire southwest border, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protect Our Southwestern States Enforcement Act or the POSSE Act. 2.Full staffing of certain U.S. Border Patrol sectors and maintenance of certain U.S. Border Patrol stations (a)In general (1)Action requiredNot later than one year after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall take such actions as are necessary to—
 (A)ensure, in accordance with subsection (b), that the U.S. Border Patrol sectors specified in paragraph (2) are fully staffed; and
 (B)maintain at current levels the number of U.S. Border Patrol stations in each such sector. (2)Sectors specifiedThe U.S. Border Patrol sectors referred to in paragraph (1) are the following:
 (A)Big Bend Sector, Texas. (B)Del Rio Sector, Texas.
 (C)El Paso Sector, Texas. (D)Laredo Sector, Texas.
 (E)Rio Grande Valley Sector, Texas. (F)El Centro Sector, California.
 (G)San Diego Sector, California. (H)Tucson Sector, Arizona.
 (I)Yuma Sector, Arizona. (b)StaffingThe Commissioner of U.S. Customs and Border Protection shall hire a sufficient number of U.S. Border Patrol agents and U.S. Customs and Border Protection officers above the number of such agents and officers in existence as of the date of the enactment of this Act in order to provide for full staffing of the U.S. Border Patrol sectors specified in subsection (a).
 3.Double-layered fencing along entire southwest borderParagraph (1) of section 102(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1103 note) is amended—
 (1)in subparagraph (A), by striking shall construct reinforced fencing along not less than 700 miles of the southwest border where fencing would be most practical and effective and inserting shall, not later than December 31, 2019, construct double-layered fencing along the entire southwest border;
 (2)by striking subparagraph (B); and (3)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
			